Order reversed, with twenty dollars costs and disbursements to the appellant, and the motion granted to the extent of allowing a commission to issue upon written interrogatories on the following matters: 1. That Dr. Crandell was a physician and treated the deceased as a patient, giving the dates and places of treatment. 2. The duration of the treatments. 3. Whether or not at such times Dana was sick and whether or not he was confined to his bed, with the date and duration of each such confinement. 4. The fact of his examination of Dana at or about the time of his death. 5. The fact that following examination of Dana the witness executed and caused to be filed as a public record a certificate in which no external or accidental injury was assigned as either direct or contributing cause of death, and a copy of same. If the answers elicit anything prohibited by statute or the decisions, an objection may be made thereto on the trial of the action. (Irving v. Royal Exchange Assurance of London, 122 App. Div. 56.) Settle order on notice. Present — Finch, P. J., Merrell, Martin, OMalley and Untermyer, JJ.